Opinion by
Mr. Justice Mitchell,
This case was argued at length upon the merits, as affected by the question whether the title of the petitioner Mrs. Guilbert, ran to the centre of Hamilton street. On this question we should be content to affirm the judgment on the opinion of the learned court below.
But examination of the record discloses nothing to bring this question before us. The matters were within the jurisdiction of the court, and the proceedings are regular on their face. Beyond these points we are not entitled to look. Certiorari brings up only the record, and we cannot look outside of it, at the facts, even though they be set forth in the opinion of the court. In re Germantown Avenue, 99 Pa. 479; Road in Roaring Brook Township, 140 Pa. 632.
Judgment affirmed.